Citation Nr: 1415950	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-44 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder (previously claimed as low back pain), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to September 1991.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that the Veteran had not submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for a lumbar spine disorder.  The Veteran filed a Notice of Disagreement (NOD) in July 2010.  The RO issued a Statement of the Case (SOC) in October 2010, in which the RO reopened the Veteran's previously denied claim and then denied service connection.  In November 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his November 2010 Substantive Appeal, the Veteran requested a Board hearing.  In a subsequent December 2010 letter, he requested that, instead of a Board hearing, he be scheduled for a Decision Review Officer (DRO) hearing at the local RO.  In a February 2011 letter, he was notified that his DRO hearing had been scheduled for May 2011, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that the Veteran's hearing request to be withdrawn.  38 C.F.R. 
§ 20.704(d) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision denied service connection for low back pain.

2.  The evidence pertaining to the Veteran's lumbar spine disorder submitted subsequent to the November 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's lumbar spine disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  The RO's November 2004 rating decision that denied service connection for low back pain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1103 (2013).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a lumbar spine disorder (previously claimed as low back pain).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2013).

3.  Service connection for a lumbar spine disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  

The Board additionally calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims.  Essentially, under Kent, the veteran must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  Here, the April 2010 letter from the RO set forth the elements of a service connection claim and included the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  This letter also provided notice of what evidence would be necessary to reopen the Veteran's claim based on the previous denial.  

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, private medical opinions, lay statements, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations and medical opinions in October 2004, December 2011, and May 2012, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board notes that the Veteran's representative in the February 2014 Informal Hearing Presentation (IHP) contends that the October 2004 VA compensation examination was inadequate because it was conducted by a certified physician assistant.  The representative argues that the case should be remanded for the Veteran to be scheduled for another VA examination with a back specialist/certified physician.  However, a review of this VA examination shows the VA examiner elicited substantial information regarding the Veteran's medical history and current symptoms and completed an objective examination of him.  In fact, the findings reported appear to be adequate, and there is nothing in the October 2004 VA examination report that leads the Board to believe the examination was less than complete and/or inadequate.  The Board also notes that nothing suggests that the VA examiner was not competent to perform the required examination and testing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1), and such an examiner need not be a physician).  Further, the Veteran was afforded another VA examination by a general physician in December 2011, who then provided a VA medical opinion in May 2012.  In light of the foregoing, the Board finds a remand is not necessary in this situation because there is sufficient competent clinical evidence of record and such evidence does not indicate that a lumbar spine disorder is related to the Veteran's active military service.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of a lumbar spine disorder.

Although the RO determined in the October 2010 SOC that new and material evidence had been submitted to reopen this claim, the RO's decision concerning this is not binding on the Board.  The Board must also first decide whether new and material evidence has been received to reopen this claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In a November 2004 rating decision, the RO denied service connection for low back pain.  He was advised of his appellate rights in a letter dated in December 2004.  The Veteran was advised that the records did not document a chronic lumbar spine disorder or continuity of symptomatology since his military discharge.  The rating decision also pointed to the negative nexus opinion provided by the VA examiner.  The Veteran was informed that no further action would be taken on his claim until he submitted evidence pertinent to these facts.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In March 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for a lumbar spine disorder (previously claimed as low back pain).  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").
In this case, the following evidence has been added to the record since the November 2004 denial:  private medical records, VA treatment records, treating VA and private physicians' medical opinions, a VA examination and medical opinion, and lay statements.  This evidence is new because it has not previously been submitted.  

The evidence is also material.  The claim was previously denied because there was no evidence of a chronic lumbar spine disorder or a nexus between the Veteran's current lumbar spine disorder and his active military service.  Since that time, the Veteran's VA and private treating physicians submitted statements in May 2011 and June 2011, linking the Veteran's lumbar spine disorder to his active military service.  These medical opinions are material to the claim because they suggest that the Veteran's lumbar spine disorder is due to his active military service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disorder, even where it would not be enough to convince the Board to grant a claim).  All of this bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim for service connection for a lumbar spine disorder is reopened.

III.  Service Connection

The Veteran seeks service connection for a lumbar spine disorder.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, current diagnoses have been established.  Private X-rays dated in June 2008 document scoliosis and degenerative spondylosis of the lumbar spine.  At a September 2010 VA outpatient treatment record, the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine.  On VA examination in May 2012, the Veteran was diagnosed with lumbar discogenic disease.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran argues that his current lumbar spine disorder is due to an in-service motor vehicle accident (MVA).  The Veteran's STRs document that his lumbar spine was normal at his military entrance examination.  In February 1990, his STRs document low back pain for the past three days following a fall during a basketball game.  The diagnosis was low back pain.  In June 1990, his STRs note low back pain for the past week after the Veteran lifted a tire.  The diagnosis was lumbar strain.  In November 1990, his STRs document a MVA.  At that time, the Veteran reported injuries to his head and neck.  No lumbar spine complaints were noted.  The Veteran was diagnosed with neck strain and status-post concussion at that time.  There are no other pertinent complaints of or treatment for the lumbar spine in the STRs.  The Veteran was not afforded a military separation examination.  His active military service ended in September 1991.  

The first post-service relevant complaint of or treatment for a lumbar spine disorder was in a September 2001 VA Medical Center (VAMC) treatment record.  This treatment record documented "acute low back pain" with no mention of a back injury in service or back pain since service.  Again, the Veteran's active duty ended in 1991.  This lengthy period without treatment for a lumbar spine disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, the Veteran's treating private physician, Dr. M.H., submitted a medical opinion in May 2011.  Dr. M.H. stated that he began treating the Veteran in June 2008, at which time the Veteran complained of low back pain due to an injury "twelve to thirteen years ago in the army."  The Veteran told Dr. M.H. that he had continued to experience intermittent episodes of debilitating back pain since that military injury.  Dr. M.H. opined that "after examination and x-ray analysis that this episode could very likely have originated from the original injury."  Dr. M.H. did not review the Veteran's claims file, to include his STRs, in forming the medical opinion.

In June 2011, the Veteran's treating VA primary care physician (PCP), Dr. A.H., provided a medical opinion, in which he opined that the exact cause of the Veteran's current lumbar spine disorder was unknown.  However, Dr. A.H. stated that a "prior trauma/fall/injury possibly can be causative."  Dr. A.H. did not review the Veteran's claims file, to include his STRs, in forming the medical opinion.  

In June 2011, the Veteran's VA treating chiropractor, F.M., D.C., also submitted a medical opinion.  In the medical opinion, F.M., D.C., states that the Veteran described an in-service 1990 MVA, in which he sustained injuries to his "head, neck, and low back."  The Veteran also told the chiropractor that, "a short time after the MVA injury," he sustained another injury to his back while in "practicing for the military basketball team and worsened his low back."  F.M., D.C., then opined that "from review of the patient related medical history, age and available records for review starting Sept. 20, 2001, there is a strong probability of the patient's ongoing complaint and the MVA of 1990."  F.M., D.C., did not review the Veteran's STRs in forming the medical opinion.

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in October 2004.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current lumbar spine disorder is less likely than not related to his service injuries of his neck or low back.  The examiner noted a six-year interval, according to the Veteran's reported history, between his military discharge and when his current symptoms began.
The Veteran was afforded a VA examination in December 2011, but a VA medical opinion was not obtained because the claims file was not available.  Accordingly, in May 2012, the December 2011 VA examiner reviewed the claims file and then provided a VA addendum medical opinion.  The VA examiner determined that the Veteran's current lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that the Veteran's in-service lumbar strains would not cause his current lumbar spine disorder.  The examiner reasoned that the two pertinent in-service back episodes that occurred in 1990 were separate low back strains that resolved with proper medical care.  The examiner found that there was no evidence of chronicity of the Veteran's lumbar spine disorder, nor was there evidence of a low back evaluation within one year after his military discharge to consider a chronicity within twelve months of his injury.  The examiner also pointed out that the previous private opinion did not have access to the Veteran's military record.  The examiner noted that the Veteran was currently having a discogenic problem in his lower back, but denied any other trauma.  

The Board finds the negative evidence outweighs the positive evidence on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In this regard, the Board is not persuaded by the treating VA and private physicians' statements because it does not indicate that these were based on a review of the Veteran's STRs.  Further, the Veteran appears to have provided inaccurate evidence to the physicians, who based their medical opinions on the Veteran's reported medical history.  For instance, the Veteran told his treating chiropractor that he sustained injuries to his low back during the in-service MVA.  However, injuries to the Veteran's lumbar spine are not documented in the November 1990 STR following his in-service MVA.  The Veteran also told his treating chiropractor that he sustained injuries to his low back following the MVA while playing basketball.  However, the basketball injury is documented in the Veteran's STRs prior to the in-service MVA.  While the Veteran may be competent to report his history of symptoms, it appears that in this medical opinion, his history was not accurately reflected.  Thus, the physicians' opinions were based on an inaccurate medical history, as reported by the Veteran.  The treating physicians also failed to discuss the lack of medical evidence from 1991 to 2001 regarding the Veteran's lumbar spine.  As such, the Board finds the treating VA and private physicians' statements to be of low probative value.

Additionally, with regard to Dr. A.H.'s June statement, in which the physician opined that the Veteran's lumbar spine disorder "can be" related to a "prior trauma/fall/injury," the physician did not attribute the lumbar spine disorder to a prior trauma/fall/injury that occurred during the Veteran's active military service.  The physician merely stated that the current lumbar spine disorder could be due to a prior trauma/fall/injury, but did not point specifically to the Veteran's in-service injuries.  Further, the Board finds that by interjecting "can be," the physician's statement is not definitive regarding the causal connection between the Veteran's current lumbar spine disorder and his active military service.  In this regard, there are a line of precedent cases discussing the lesser probative value of opinions that are couched in equivocal language, which essentially state that it is possible the disorder at issue is attributable to the veteran's active military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases indicate that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related to service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the disorder in question just as well "may or may not" be related to service.  As such, the Board also finds this statement to be of low probative value.

In contrast, the VA examiners provided detailed explanations as to why the Veteran's current lumbar spine disorder is not consistent with the type of injuries the Veteran sustained during his active military service.  The VA examiners who conducted the October 2004 and December 2011 VA examinations and who authored the accompanying medical opinions in October 2004 and May 2012, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's lumbar spine.  Their reports of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  The VA medical opinions were based on a review of the Veteran's claims file, to include his STRs, and were supported by adequate rationale.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.  As such, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the Veteran's treating private and VA physicians.  

As the evidence is not in equipoise, service connection for a lumbar spine disorder is not warranted.  

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2001, ten years after the Veteran's military separation in 1991.  Further, the STRs do not show that the Veteran developed a chronic lumbar spine disorder during his active military service.  The STRs document two separate injuries and complaints of low back pain in February 1990 and June 1990.  The Veteran argues that his low back was injured in his November 1990 MVA, but the records at that time or following the MVA do not document any problems with his lumbar spine.  The STRs do not document any treatment from June 1990 until the Veteran's military discharge in September 1991.  There is no evidence in the STRs that the Veteran's low back pain did not resolve prior to his 1991 military discharge.  When the Veteran was first treated post-service in 1991, he did not indicate that his lumbar spine disorder or his low back pain had been present since his active military service.  Additionally, the May 2012 VA examiner determined that there was no evidence of chronicity of the Veteran's lumbar spine disorder, nor was there evidence of a low back evaluation within one year after his military discharge to consider a chronicity within twelve months of his injury.  Accordingly, the evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis or degenerative joint disease.  As stated above, the earliest post-service medical treatment records are dated from 2001, and the Veteran was separated from the active duty in 1991.  No diagnosis of arthritis or degenerative joint disease was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his back during his active military service, which resulted in his current lumbar spine disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his lumbar spine disorder to be credible, since his STRs only document two complaints of low back pain, and do not document any complaints following his November 1990 MVA, as the Veteran alleges.  Additionally, the Veteran first sought treatment and complained of low back pain to a physician in 2001, ten years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a chronic lumbar spine disorder during his active military service, and until a decade after his separation from the active duty in 2001.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a lumbar spine disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a lumbar spine disorder is not warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a lumbar spine disorder is reopened.

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


